5x
    *
.




                               OFFICE   OF THE   A’lTORNEY    GENERAL   OF TEXAS

                                                     AUSTIN




                        Honorable Robert F.   Peden, Jr.
                        County Attorney
                        Bay City, Texas

                        Dear Sir:




            r




                                                               aeelet the looal
                                                              of the dolleotlon




                             or eala County rrom 1919, to the date or the
        i           *
                .            termlnatlon Or this aontraot.’

                                  You advise us that three independent eohool die-
                        :rlcte in that County %nx%w the authority provided in Art.
                        !993, R. S. 1925, have delegated the aeeee&g cand collecting
                        )f their taxes to the County 02flalale~.  You requeet our
                                                                5Y4




Honorable Robert F. Peden, Jr., Page 2



oplnlon in reaponee ~to two questions, (1) whether or not
the Comml66lonere* Court in the execution of sald contract
had the authority to make the aontract for the oolleotion
of the lndspendent sohool district taxes, ror which the
Asseseor ana Collector of the County as6escie6 and oolleota,
and whether or not the contraat would entitle the aontraot-
lng attorney to the comml66lons on the taxes ror 6Uch ln-
dependent rohool dlotrlcte, end (2) whether in the event
the OOntr%Ctlng attorney do46 not OolleOt the independent
school dletrlct taxes oharged on the aounty tax rolls the
County Tax CoLl4ator would be authorized to receive and
recelot for the state and oounty taxee without oollsotlng
the 6chool taxee charged agalnet the tsxpayer when it 16
611 charged on the tax roll6 under one Item.

           The statute alted by you BE above lndioated, Ar-
tlcle 2893, wa6 evidently in.error, alnoe thet statute
deal6 with a different eubjeot matter. Ve preeums that
rhat you me%n 16 thnt the board6 Of tIW6te46 Of said dl6-
tricts under authority of Article 2792, Revised Civil Stat-
;utes, have provlaed .ror the taxee of eaid diEtrlUt4 to be
!a6?4664d and collected by the oounty a66es6or and aolleator.
"llch,
,.     however, makes no difference In our %n6wer to your
question. The contract OXpr4SEly except6 the taxee of in-
dcoendent sohool dletricte from It6 operation.    Vhhather
the Commisalonere' Courthad the authority to make euch (I
joontraot for the oolleotion of Independent dlstrlat t%xee
 16 lmm%t4rlal sinoe euch court did not attempt to do 60.
Hence hr. Hlnton may not, under the provlslons of said oon-
'treat alalm oomml66lon6 r0r taxes aoll4oted for eald eohoal
histriate.

           In reeponse to your reaond question we snoloee
,COol46 or our Oplnlone RO6:j 0-2861 and O-210.

                                       'Your6very truly

                               ATTORNEY OERERAL OP TEXAS



                                              Glenn R. L4W16
GRL:LM         x~~R~VEIIFEB 19, 1941               Aeslatant
DGCLOSURES